                                          Case 3:20-cv-07182-JCS Document 98 Filed 02/09/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     FACEBOOK, INC.,                                   Case No. 20-cv-07182-JCS
                                                        Plaintiff,                         ORDER DENYING ADMINISTRATIVE
                                   8
                                                                                           MOTION TO FILE UNDER SEAL
                                                 v.
                                   9                                                       Re: Dkt. No. 96
                                  10     BRANDTOTAL LTD., et al.,
                                                        Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          On February 3, 2021, Plaintiff Facebook, Inc. moved to file a portion of its reply brief

                                  14   under seal based solely on designations of confidentiality by Defendants BrandTotal Ltd. and

                                  15   Unimania, Inc. (collectively, “BrandTotal”). BrandTotal did not file a responsive declaration

                                  16   supporting sealing within the time allowed by Civil Local Rule 79-5(e)(1). Facebook’s

                                  17   administrative motion to file under seal is therefore DENIED, and Facebook shall file an

                                  18   unredacted version of its reply brief in the public record no earlier than February 15, 2021 and no

                                  19   later than February 19, 2021. See Civ. L.R. 79-5(e)(2).

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 9, 2021

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge

                                  24
                                  25
                                  26
                                  27
                                  28
